Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This is a Non-Final Office Action of the instant application 16/824,049, that is a reissue of US Application No. 15/612,441 (hereinafter the ‘441 Application), filed June 2, 2017, which has been granted as US Patent Number 9,949,697 (hereinafter the ‘697 Patent) granted April 24, 2018.
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

The broadening reissue application 16/824,049 is timely filed (3/20/2020) based on filing within two years of the issue date of US 9,949,697 B2 (4/24/2018).


Reissue Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No.  is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b). 


Oath / Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:

The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.  It is not sufficient for an oath or declaration to merely state "broader claims", but rather the oath or declaration must identify a specific error to be relied upon.  

As per MPEP 1414 II B:


	Specifically, the Declaration of 3/20/2020 notes the error of “overly narrowly claiming” is resolved by the addition of “a skeletal based alignment guide based on a user’s height”.  It is unclear from the declaration how exactly claims 1-3, 5, 6, 9-16, 18, 19, 21-24, 26, and 27 are broadened by this added limitation.   As noted in the citation above, “A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement.”


Amendments to the Specification
	Patent Owner’s request to incorporate changes made by the Certificate of Correction, approved on March 19, 2019, has been noted and the changes will be incorporated into the printed reissue patent document. 


Claim Objection - Certificate of Correction
Claim 26 is objected to because of the following informalities:  The language amended in claim 26 is not reflective of the claims after the Certificate of Correction issue on March 19, 2019.  Specifically, since column 35, line 5 (claim 26) has already 

MPEP 1411.01:
Certificate of correction changes and disclaimer of claim(s) under 37 CFR 1.321(a)  should be made without using underlining or brackets. Because these are retroactively a part of the original patent and are made before the reissue application will issue as a patent, they must show up in the printed reissue patent document as part of the original patent, i.e., not in italics or bracketed. If the changes are submitted improperly with underlining and brackets, the examiner will require correction by the applicant in the form of a replacement paragraph (or paragraphs) without such markings.

Appropriate correction is required.


Prosecution History
During initial examination, the claims had been rejected under 35 USC § 103 (a) as being obvious over Black et al. (U.S. Publication No. 2010/0111370) in view of Kapur et al. (U.S. Publication No. 2013/0336550).  By way of at least the 2/5/2018 amendment, Patent Owner added the below limitations to the independent claims and received a notice of allowance on the amended claims on 3/1/2018.
Limitations added in the Original Application:
an image capturing device configured to capture visual images;
receiving input at least in part via the image capturing device the input comprising a first representation of the body, and the first representation comprising one or more visual representations of the body;
generate, using (i) a model of skeleton joint positions, and (ii) at least a weight of the user, a user-specific skeleton that will appear on the display once the input is received; 
enable the user to align the body in the first representation with the user-specific skeleton, at least in part by (i) displaying the user-specific skeleton along with one or more real time captured images of the body and (ii) instructing the user to move in such a manner that the displayed body is aligned to the displayed user-specific skeleton;
process the first representation when the displayed body has been aligned with the displayed user-specific skeleton by segmenting the first representation of the body to obtain a plurality of silhouettes which correspond to projected shadows of a substantially true three dimensional scan of the body;
generate a second representation of the body on the basis of the plurality of silhouettes; and

Patent Owner further argued on the record that the Prior Art of Record lacked the teachings of:

-	a controller that is that is operable to “enable the user to align the body in the first representation with the user-specific skeleton, at least in part by (i) displaying the user-specific skeleton along with one or more real time captured images of the body and (ii) instructing the user to move in such a manner that the displayed body is aligned to the displayed user-specific skeleton.” (see pages 15-16 of the 2/5/2018 Applicant Arguments)

Examiner issued Notice of Allowance acknowledging that:
With respect to independent claims 1, 34 and 48, the closest newly discovered prior art Sareen et al. (US2016/0088284) teaches body surface imaging technology, the system may analyze the 3D body scan as follow: apply a skeleton to the 3D body scan data; the system may load a skeleton template, a skeleton template is a hierarchical list of joints, where each joint has a location in 3D space and an optional parent joint (para. 0372-0374); however, Sareen does not teach or suggest: “generate, using (i) a model of skeleton joint positions, and (ii) at least a weight of the user, a user-specific skeleton that will appear on the display once the input is received” which renders claims 1, 34 and 48 are allowed.


Recapture 
Claims 1-27 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
During the prosecution of the ‘697 Patent (Application No.15/612,441), the Patent Owner added above noted limitations to the claims and argued the above noted limitations differentiated over the prior art of record. (see Prosecution History section)

Clement, 131 F.3d at 1468-70, 45 USPQ2d at 1164-65.  Claim 1 specific language is used below, while independent claims 15, 26, and 27 show similar deficiencies.  
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(1) First, it was determined, in what respect, the reissue claims are broader in scope than the original patent claims. In the instant case the claims no longer include:
“an image capture device [configured to capture visual images];” 
“generate, [using (i) a model of skeleton joint positions, and (ii) at least a weight of the user], a user-specific skeleton…”
“enable the user to align the body… at least in part by… displaying the user-specific [skeleton] [along with] one [or more] real time captured [images] of the body and instructing the user to move in such a manner that the displayed body Is aligned to the displayed user specific [skeleton]”

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(2) Next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution.  
Each of these removed limitations where added to the claim during examination of the Original Application.  Furthermore, the ‘generate’ and ‘enable’ limitations where specifically argued to overcome the prior art of record (see above Prosecution History section)

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(3) Finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.  In this regard, the claims were not materially narrowed in related aspects or were narrowed in unrelated aspects, specifically:
Generating a user specific model using at least height and weight of the user is not as specific and limiting as using the actual skeleton joint positions (an at least a weight) to generate the user specific skeleton.

  Therefore, the Patent owner surrendered the described subject matter in the Original Application to obtain the subject Patent.  Accordingly, claims 1-27 are rejected under 35 U.S.C. 251 for attempting to recapture surrendered subject matter.


Prior Art
With respect to claims 1-27, neither the prior art of record relied upon by the previous Examiner during original Examination, Black et al. (U.S. Publication No. 2010/0111370), Kapur et al. (U.S. Publication No. 2013/0336550), and Sareen et al. (US2016/0088284), nor the newly cited references, Marlow et al. (U.S. Publication No.  2015/0379335), Anderson et al.  (U.S. Publication No.  2015/0099252), Kanaujia et al.  (U.S. Publication No.  20130250050), and Mundemann et al. (U.S. Publication No.  2008/0031512), specifically teach or suggest:

To “generate, using (i) a model of skeleton joint positions, and (ii) at least a weight of the user, a user-specific skeleton that will appear on the display once the input is received” and to “enable the user to align the body in the first representation with the user-specific (skeleton) model, at least in part by (i) displaying the user specific (skeleton) model and at least one real time captured image of the body and (ii) instruction the user to move such that the displayed body is aligned to the displayed user-specific (skeleton) model”, or the like.

The Examiner notes that full faith and credit should be given to the search and action of a previous examiner unless there is a clear error in the previous action or knowledge of other prior art. In general, an Examiner should not take an entirely new approach or attempt to reorient the point of view of a previous examiner, or make a new search in the mere hope of finding something. Amgen, Inc. v. Hoechst Marion Roussel, Inc., 126 F. Supp. 2d 69, 139, 57 USPQ2d 1449, 1499-50 (D. Mass. 2001).


Summary
Claims 1-27 are REJECTED.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Please note the relevant cited prior art listed on the accompanying Notice of References Cited (Form PTO-892). Said cited prior art specifically teaching systems for imaging a body.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G BONSHOCK whose telephone number is (571)272-4047.  The examiner can normally be reached on M-F 7:15 - 4:45.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS G BONSHOCK/Primary Examiner, Art Unit 3992                                                                                                                                                                                             
Conferees:

/ADAM L BASEHOAR/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992